Title: Dumas to the American Commissioners, 19[–26] June 1778: résumé
From: Dumas, Charles-Guillaume-Frédéric
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


<The Hague, June 19[–26], 1778: On the 17th the local gazetteer published a statement that the article about Mr. [William] Lee did not come from the court of Vienna. On Tuesday there will be more in the Leyden paper. We are, you can see, waging a small war here. The Grand Facteur predicts that permission to present the treaty will arrive on Tuesday and produce a resolution by the States General. I think not. We are in no position to attempt so much; all we can do is to prevent our enemies from converting the republic to their views, and this we are doing. June 23: I told the Grand Facteur that the treaty will be published in England and America, and so nullify my approach to the Grand Pensionary. What is done is done, he answered; we have written and must await the reply. The Gazette de Leyde today published a letter [from Ostend] saying that the port, now that an American agent is in Vienna, might be opened to American trade. June 26: I finally have permission to give the treaty to the Grand Pensionary, though no copies may be made; and I am told Mr. Franklin approves all this. The States, I hear, will meet within nineteen days.>
